Worden, J.
Indictment against Ilavcr for retailing. Motion to quash overruled, and exception. Trial and conviction.
Alfred Reed, for the appellant.
John L. Miller, for the State.
The indictment charges that the defendant “did unlawfully sell intoxicating liquors to John B. Bunnell, in a less quantity than a quart, to wit, two glasses,” &c. The objection to the indictment is, that it does not set forth the quantity sold. In Brutton v. The State, 4 Ind. 601, it was held, under the statute of 1853, that an information was defective which charged that the defendant sold by less quantity than a gallon, without setting forth the quantity. Vide, also, Cool v. The State, 16 Ind. 355.
The addition of the words, “to wit, two glasses,” does not make the quantity sold any more certain. Two glasses are not necessarily less than a quart. Indeed, a glass of liquor is no definite quantity, any more, as is remarked by counsel for the appellant, than a tub, or a pail, or a kettle full. A glass is no definite quantity known to the law, nor, as far as we are aware, to the commercial or drinking world..
Per Curiam.- — -The judgment is reversed. Cause remanded, &e.